DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Examiner acknowledges the amendment(s) to the specification filed on July 30, 2021. The objection(s) to the drawings cited in the previous office action filed on May 11, 2021 is (are) hereby withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SUBSTRATE INTEGRATED INDUCTOR WITH COMPOSITE MAGNETIC RESIN LAYER.

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to claim 15 filed on July 30, 2021. The rejection of claim(s) 15 – 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, cited in the previous office action filed on May 11, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 8, 14 – 19, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (US 2014/0034373 A1, prior art of record).
Regarding claim 1, Yoshikawa discloses a semiconductor substrate (e.g. figures 1 and 2), comprising:
at least one composite magnetic inductor (e.g. composite magnetic inductor 210, ¶ [0065]) that includes: 
at least one composite magnetic resin layer (e.g. figure 2, composite magnetic resin layer 217a, which includes sub-layers 213a and 214, whereby sub-layer 213a comprises resin and magnetic particles and sub-layer 214 comprises resin, ¶ [0084] and [0088]);
a plurality of conductive layers disposed on opposing sides of the at least one composite magnetic resin layer (e.g. figure 2, conductive layers 
wherein the at least one composite magnetic resin layer and the plurality of conductive layers are interleaved to provide the at least one composite magnetic inductor in which the at least one composite magnetic resin layer alternates with conductive layers included in the plurality of conductive layers (e.g. as seen in figure 2, the composite magnetic resin layer 217a alternates with the conductive layers 212a and 212b), and
a conductive via extending through an opening in the at least one composite magnetic resin layer and the plurality of conductive layers (e.g. as seen with respect to figures 2 and 3A – 3C, there is a conductive via 218a that extends through an opening within the sublayer 214 of the composite magnetic resin layer 217a and between elements 221a and 212a/212b of the conductive layer. As seen in the figures, the opening in which 218a resides is considered to be through the plurality of conductive layers 221a, 212a and 212b since conductive layers 221a, 212a and 212b at least partially surround the opening in which 218a resides).

Regarding claim 2, Yoshikawa discloses the semiconductor substrate of claim 1, further comprising:
a first dielectric layer disposed proximate a first surface portion of the at least one composite magnetic inductor (e.g. figure 2, first dielectric and
a second dielectric layer disposed proximate a second surface portion of the at least one composite magnetic inductor (e.g. figure 1, the second dielectric layer 101a has a portion on the second (top) surface of the composite magnetic inductor 210, ¶ [0069]), the second surface portion of the at least one composite magnetic inductor in opposition, across the composite magnetic inductor, to the first surface portion (the second surface is the top surface of 210, which is opposite to the bottom, first surface of 210).

Regarding claim 3,  Yoshikawa discloses  the semiconductor substrate of claim 1, further comprising at least one built-up layer (figure 1, built-up layer B2, ¶ [0065]).

Regarding claim 4, Yoshikawa discloses the semiconductor substrate of claim 3 wherein the at least one built-up layer comprises at least one built-up layer disposed proximate at least a portion of the at least one composite magnetic inductor (e.g. as seen in figure 1, built-up layer B2 is proximate to the composite magnetic inductor 210).

Regarding claim 5, Yoshikawa discloses the semiconductor substrate of claim 4 wherein the at least one built-up layer (B2) forms at least a portion of the top layer of the semiconductor substrate (10) (as seen in figure 1, rotated by 180o) and the at least one composite magnetic inductor forms (210) at least a portion of the bottom of the semiconductor substrate (10) (as seen in figure 1, rotated by 180o).

Regarding claim 6, Yoshikawa discloses the semiconductor substrate of claim 5, further comprising a core layer disposed between the at least one built up layer and the at least one composite magnetic inductor (e.g. figure 1, the core layer 101a has a portion between the built-up layer B2 and the composite magnetic inductor 210, ¶ [0069]).

Regarding claim 7, Yoshikawa discloses the semiconductor substrate of claim 5 wherein the at least one built-up layer includes a plurality of lands to accept the communicable coupling of at least one semiconductor die (e.g. figure 1, lands P2, which accept a semiconductor die (chip), as disclosed in ¶ [0173]).

Regarding claim 8, Yoshikawa discloses the semiconductor substrate of claim 7 wherein the at least one composite magnetic inductor includes a plurality of lands to accept the communicable coupling to a motherboard (e.g. figures 1 and 2, whereby figure 2 shows plurality of lands 219 and 220c, which accept the coupling to a motherboard through elements 111b and P1 in figure 1, as disclosed in ¶ [0075] and [0173]).

Regarding claim 14, Yoshikawa discloses a method of forming a semiconductor substrate (e.g. figures 1 – 32) that includes a composite magnetic inductor (e.g. figures 1 and 2, e.g. composite magnetic inductor 210, ¶ [0065]), the method comprising:
depositing a plurality of conductive layers within the semiconductor substrate (e.g. figure 2, conductive layers 212a, 212b, 221a, ¶ [0084] and [0085]); and
depositing a composite magnetic resin layer between each of at least some of the conductive layers included in the plurality of conductive layers (e.g. figure 2, composite magnetic resin layer 217a, which includes sub-layers 213a and 214, whereby sub-layer 213a comprises resin and magnetic particles and sub-layer 214 comprises resin, ¶ [0084] and [0088]) to provide the composite magnetic inductor in which the composite magnetic resin layer alternates with the plurality of conductive layers (e.g. as seen in figure 2, the composite magnetic resin layer 217a alternates with the conductive layers 212a and 212b); and 
forming a conductive via extending through an opening in the plurality of conductive layers and the composite magnetic resin layer (e.g. as seen with respect to figures 2 and 3A – 3C, there is a conductive via 218a that extends through an opening within the sublayer 214 of the composite magnetic resin layer 217a and between elements 221a and 212a/212b of the conductive layer. As seen in the figures, the opening in which 218a resides is considered to 

Regarding claim 15, Yoshikawa discloses the method of claim 14, further comprising: disposing the composite magnetic inductor at least partially between a first dielectric layer (e.g. figure 2, first dielectric layer 211 disposed on the first (bottom) surface of the composite magnetic inductor, ¶ [0083]) and a second dielectric layer (e.g. figure 1, the second dielectric layer 101a has a portion on the second (top) surface of the composite magnetic inductor 210, ¶ [0069]), such that the composite magnetic inductor is sandwiched between at least a portion of the first dielectric layer and at least a portion of the second dielectric layer (e.g. as seen in figures 1 and 32).

Regarding claim 16, Yoshikawa discloses the method of claim 15, further comprising forming a core layer proximate at least a portion of the composite magnetic inductor (e.g. figure 1, the core layer 101a is proximate the composite magnetic inductor 210, ¶ [0069]).

Regarding claim 17, Yoshikawa discloses the method of claim 16 further comprising: depositing a top built-up layer proximate at least a portion of the core layer (e.g. as seen in figure 1 rotated by 180o, top built-up the top built-up layer including at least one conductive layer patterned on at least one dielectric layer (e.g. as seen in figure 1, conductive layer 120 patterned on dielectric layer 102, ¶ [0066]).

Regarding claim 18, Yoshikawa discloses the method of claim 17 wherein depositing a top built-up layer comprises: depositing a top built-up layer that includes a plurality of lands to accept the communicable coupling of at least one semiconductor die (e.g. figure 1, lands P2 of top build up layer B2, which accept a semiconductor die (chip), as disclosed in ¶ [0173]).

Regarding claim 19, Yoshikawa discloses the method of claim 15 wherein disposing the composite magnetic inductor at least partially between a first dielectric layer and a second dielectric layer comprises: disposing the composite magnetic inductor at least partially between a first dielectric layer (e.g. figure 2, first dielectric layer 211 disposed on the first (bottom) surface of the composite magnetic inductor, ¶ [0083]) and a second dielectric layer (e.g. figure 1, the second dielectric layer 101a has a portion on the second (top) surface of the composite magnetic inductor 210, ¶ [0069]), wherein at least one of the first dielectric layer or the second dielectric layer includes a plurality of lands to communicably couple the semiconductor substrate to a motherboard (e.g. figures 1 and 2, lands P1 couple to a motherboard , as disclosed in ¶ [0075] and [0173]).

Regarding claim 22, Yoshikawa discloses the method of claim 14 wherein depositing a composite magnetic resin layer between each of at least some of the conductive layers included in the plurality of conductive layers comprises: depositing a composite magnetic resin layer comprising a composite magnetic resin that includes at least one of: a metallic magnetic material or a soft ferrite magnetic material between each of at least some of the conductive layers included in the plurality of conductive layers (e.g. as seen in figure 2, and disclosed in ¶ [0105]).

Regarding claim 23, Yoshikawa discloses the method of claim 22 wherein depositing a composite magnetic resin layer comprising a composite magnetic resin that includes a metallic magnetic material between each of at least some of the conductive layers included in the plurality of conductive layers comprises: depositing a composite magnetic resin layer comprising a composite magnetic resin that includes a metallic magnetic material selected from the group consisting of: Fe, oriented FeSi, unoriented FeSi, FeNi, FeCo, FeSiBNbCu, and CoZrTa between each of at least some of the conductive layers included in the plurality of conductive layers (e.g. as seen in figure 2, and disclosed in ¶ [0105]).

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshikawa.
Yoshikawa discloses a system to form a semiconductor substrate (e.g. figures 1 – 32) that includes a composite magnetic inductor (e.g. figures 1 and 2, e.g. composite magnetic inductor 210, ¶ [0065]), the system comprising: 
means for depositing a plurality of conductive layers within the semiconductor substrate (e.g. figures 2, 13 and 30, conductive layers 212a, 212b and 221a deposited within the substrate, ¶ [0084], [0085] and [0159]. It is anticipated or obvious that a means for deposit the conductive layer exists, since the conductive layers are deposited into the semiconductor substrate, as seen in figure 30);
means for depositing a composite magnetic resin layer between each of at least some of the conductive layers included in the plurality of conductive layers (e.g. figures 2 and 10, composite magnetic resin layer 217a, which includes sub-layers 213a and 214, whereby sub-layer 213a comprises resin and magnetic particles and sub-layer 214 comprises resin, ¶ [0084], [0088] and [0124]. It is anticipated or obvious that a means for depositing the composite magnetic resin layer exists, since the composite magnetic resin layer is deposited between the conductive layers, as seen in figures 9 – 13) to provide the composite magnetic inductor in which the composite magnetic resin layer alternates with the plurality of conductive layers (e.g. as seen in figure 2, the composite magnetic resin layer 217a alternates with the conductive layers 212a and 212b); and
forming a conductive via extending through an opening in the plurality of conductive layers and the composite magnetic resin layer (e.g. as seen with respect to figures 2 and 3A – 3C, there is a conductive via 218a that extends through an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 9 – 12, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Cheng et al. (US 2003/0077871 A1, prior art of record).
Regarding claim 9, Yoshikawa discloses the semiconductor substrate of claim 1, as cited above, but does not explicitly state the composite magnetic resin layer comprises a magnetic resin that includes a resin selected from the group consisting of: thermoset epoxies; inter-penetrating polymer networks; liquid crystalline polymers (LCP); fluoropolymers; and silicones.
Yoshikawa does state that the composite magnetic resin layer may be formed from a variety of resin materials (¶ [0102]).
Chen discloses a resin selected from the group consisting of: thermoset epoxies; inter-penetrating polymer networks; liquid crystalline polymers (LCP); fluoropolymers; and silicones (e.g. ¶ [0040] discloses the use of bisbenzocyclobutene for dielectric resin layers, which is a known thermosetting epoxy, as claimed in claim 10 below).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshikawa such that the composite magnetic resin layer comprises a magnetic resin that includes a resin selected from the group consisting of: thermoset epoxies; inter-

Regarding claim 10, Yoshikawa in view of Chen disclose the semiconductor substrate of claim 9 wherein the composite magnetic resin layer comprises a thermoset epoxy that includes bisbenzocyclobutene (BCB) (Chen: ¶ [0040]).

Regarding claim 11, Yoshikawa in view of Chen disclose the semiconductor substrate of claim 9 wherein the composite magnetic resin layer comprises a magnetic resin that includes at least one of: a metallic magnetic material or a soft ferrite magnetic material (Yoshikawa: e.g. as disclosed in ¶ [0105]).

Regarding claim 12, Yoshikawa in view of Chen disclose the semiconductor substrate of claim 11 wherein the metallic magnetic material is selected from the group consisting of: Fe, oriented FeSi, unoriented FeSi, FeNi, FeCo, FeSiBNbCu, and CoZrTa (Yoshikawa: e.g. as disclosed in ¶ [0105]).

Regarding claim 20, Yoshikawa discloses the method of claim 19, as cited above, but is silent with respect to explicitly disclosing depositing a composite magnetic resin layer between each of at least some of the conductive layers included in the plurality of conductive layers comprises: depositing a composite magnetic resin layer comprising a composite magnetic resin that includes a resin selected from the group consisting of: thermoset epoxies; interpenetrating polymer networks; liquid crystalline polymers (LCP); fluoropolymers; and silicones between each of at least some of the conductive layers included in the plurality of conductive layers.
Yoshikawa does state that the composite magnetic resin layer may be formed from a variety of resin materials (¶ [0102]).
Chen discloses a resin selected from the group consisting of: thermoset epoxies; inter-penetrating polymer networks; liquid crystalline polymers (LCP); fluoropolymers; and silicones (e.g. ¶ [0040] discloses the use of bisbenzocyclobutene for dielectric resin layers, which is a known thermosetting epoxy, as claimed in claim 10 above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshikawa 

Regarding claim 21, Yoshikawa in view of Chen disclose the method of claim 20 wherein depositing a composite magnetic resin layer comprising a composite magnetic resin that includes a thermoset epoxy resin between each of at least some of the conductive layers included in the plurality of conductive layers comprises: depositing a composite magnetic resin layer that includes a bisbenzocyclobutene (BCB) thermoset epoxy resin between each of at least some of the conductive layers included in the plurality of conductive layers (e.g. as cited above with respect to claim 20, Chen renders obvious the resin layer to include bisbenzocyclobutene (BCB) thermoset epoxy resin,  ¶ [0040]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Chen, as applied to claim 11 above, and further in view of Ibata et al. (US 2002/0003281 A1, prior art of record).
Regarding claim 13, Yoshikawa in view of Chen disclose the semiconductor substrate of claim 11, as cited above, but are silent with respect to disclosing the soft ferrite magnetic material is selected from the group consisting of: MnZn, NiZn, and Fe2O3.
Ibata discloses an analogous device (e.g. figure 3), whereby the soft ferrite magnetic material is selected from the group consisting of: MnZn, NiZn, and Fe2O3 (e.g. ¶ [0033] discloses using NiZn for the magnetic material in an analogous composite magnetic resin layer 3, ¶ [0032], [0064], and [0069] – [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshikawa in view of Chen such that the soft ferrite magnetic material is selected from the group consisting of: MnZn, NiZn, and Fe2O3 since Yoshikawa discloses using the soft ferrite magnetic material in a dielectric layer over an inductor, and Ibata disclosing using a ferrite magnetic material in a dielectric layer over an inductor such that the ferrite magnetic material is NiZn. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have a soft ferrite magnetic material selected from the group consisting of MnZn, NiZn, and Fe2O3 since they were known ferrite magnetic materials used in dielectric layers of inductor devices, with known properties.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Ibata.
Regarding claim 24, Yoshikawa discloses the method of claim 23, as cited above, wherein depositing a composite magnetic resin layer comprising a composite magnetic resin that includes a soft ferrite magnetic material between each of at least some of the conductive layers included in the plurality of conductive layers comprises: depositing a composite magnetic resin layer comprising a composite magnetic resin that includes a soft ferrite magnetic material between each of at least some of the conductive layers included in the plurality of conductive layers (e.g. as disclosed in ¶ [0105] and seen in figure 2).
Yoshikawa is silent with respect to disclosing the soft ferrite magnetic material selected from the group consisting of: MnZn, NiZn, and Fe2O3.
Ibata discloses an analogous method (e.g. figure 3), whereby the soft ferrite magnetic material is selected from the group consisting of: MnZn, NiZn, and Fe2O3 (e.g. ¶ [0033] discloses using NiZn for the magnetic material in an analogous composite magnetic resin layer 3, ¶ [0032], [0064], and [0069] – [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshikawa such that the soft ferrite magnetic material is selected from the group consisting of: MnZn, NiZn, and Fe2O3 since Yoshikawa discloses using the soft ferrite magnetic material in a dielectric layer over an inductor, and Ibata disclosing using a ferrite magnetic material in a dielectric layer over an inductor such that the ferrite magnetic material is NiZn. .

Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. At present, the prior art of Yoshikawa et al. (US 2014/0034373 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended independent claim 1, and similarly independent claims 14 and 25, to recite “a conductive via extending through an opening in the at least one composite magnetic resin layer and the plurality of conductive layers”, and argue that the prior art of Yoshikawa does not teach such a limitation. The Examiner respectfully disagrees. As seen with respect to figures 2 and 3A – 3C of Yoshikawa, there is a conductive via 218a that extends through an opening within the sublayer 214 of the composite magnetic resin layer 217a and between elements 221a and 212a/212b of the conductive layer. As seen in figures 2, 3A and 3B, the opening in which element 218a is formed is considered to be through the plurality of conductive layers 221a, 212a and 212b since conductive layers 221a, 212a and 212b at least partially surround the opening in which 218a resides. Hence, the Examiner finds that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        October 6, 2021